DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-9, 12-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griew (US 3,703,845).
Regarding claim 1, Griew discloses a weapon safety system comprising a target 30; a weapon (as seen in Fig. 1, 7, 8); 
an emitter 31 located in a surrounding region of the target (as seen in Fig. 5; Col. 8, lines 18-24); and a receiver 33 attachable to the weapon (Col. 8, lines 18-24: “The beam receiver is so mounted on the weapon that the beam transmitter 31 lies central in the field of acceptance 33 when the weapon is aimed at the center 32 of the target 30”; 
, which is configured to prevent the weapon from being fired (Abstract: “interlocking system which prevents the weapon being fired unless the receiver is receiving a beam”); 
wherein the emitter comprises: a light emitting diode adapted to transmit the clearance signal with an encoded identifier (Col. 9, lines 3-10: The or each transmitter may conveniently be a gallium arsenide infra-red emitter, provided with suitable lenses to direct an infra-red beam towards the firing point. It may be arranged that the transmitter transmits a modulated signal and the interlock circuit incorporates a demodulator which is responsive to only one or more fixed frequencies and only one type of modulation”)
and a first radiation-blocking element comprising a first aperture which restricts emission of the light emitting diode to a first beam, the first beam defining a first enablement area at the receiver in which the clearance signal is received in the receiver (Col. 9, lines 3-10; elements like suitable lenses to direct the infra-red beam; see also Fig. 5); 
wherein the receiver comprises:  a photodetector 59, adapted to receive and to measure an optical power of the clearance signal (“the beam receiver photo detector 59 (FIG. 3) to generate a signal exceeding the level determined by the threshold unit 60, and will also fire only if the proximity sensor 2 in co-operation with the bolt lever 63 generates a signal to indicate that the bolt of the weapon is locked”); 
the LED and the photodetector being aligned in an optimal shooting position in which the weapon is aiming at the target (Fig. 5); receiver control means; wherein the receiver control means is adapted to release the automated lock and to enable shooting when the following conditions are met: the clearance signal is received by the receiver, so that the receiver is within the first enablement area the measured optical power is above a predefined threshold; and - the Fig. 3: “FIG. 3 is a diagram of the logic elements of the interlock control circuit suitable for the weapon and will be described in detail. Indicators 50 and 51 are provided to show whether the bolt of the weapon is locked and unlocked respectively, and also an indicator 52 to show whether the trigger has been pulled when the signal beam or beams are not being received. In this event, the circuit prevents further firing until a switch 53 is operated”).
Regarding claim 2, Griew further discloses wherein the receiver further comprises a second radiation-blocking element comprising a second aperture which restricts reception of the photodetector to a second beam; the second beam defining a second enablement area at the target and wherein the receiver control means is adapted to release the automated lock if, additionally, the weapon is aiming at the second enablement area (Fig. 3 and 5; “Preferably the beam receiver mounted on the or each weapon accepts only a sharply defined narrow cone of radiation, the angle of acceptance being related to the number and disposition of beam transmitters. Where one beam transmitter is provided for each target, the angle of acceptance should be equal to the angle subtended at the firing point by the maximum dimension of the target”; “The weapon will now fire only if the or all the signal beams enter the beam receiver at all points on the annulus and within the specified angle of acceptance, so causing the beam receiver photo detector 59 (FIG. 3) to generate a signal exceeding the level determined by the threshold unit 60”).
Regarding claim 3, Griew further discloses wherein the receiver control means is adapted to release the automated lock if the measured optical power exceeds a first threshold, or - if the measured optical power exceeds a second threshold, lower than the first threshold, and a preceding measurement of the optical power exceeds the first threshold.   (“the beam receiver photo detector 59 (FIG. 3) to generate a signal exceeding the level determined by the threshold unit 60, and will also fire only if the proximity sensor 2 in co-operation with the bolt lever 63 generates a signal to indicate that the bolt of the weapon is locked”).  Furthermore, it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.
Regarding claims 4-6, applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 8 and 9, Griew further discloses the safety system comprises a plurality of targets  of a plurality of shooting lanes, being each target  associated to a respective emitter, each emitter having a different identifier, and in that the receiver control means  of the receivers  of each weapon is configured to verify an identifier  of a shooting lane associated to said weapon (Col. 9, lines 11-25: “Where a number of targets are arranged to be fired at by a number of marksmen standing in close proximity, the transmitter or transmitters associated with each target may with advantage be modulated in a different way from the transmitter or transmitters associated with the other targets on the range. The interlock circuit of each weapon will accordingly incorporate a demodulator responsive only to the frequency or type of modulation present in the signal beam or beams from the transmitter or transmitters associated with the target allotted to that weapon and marksman.”) Applicant should note that the term “may” indicates that it could be different or the same which reds on both claim 8 and 9.  
Regarding claim 12-14, Griew further discloses wherein the first aperture is a circular-shaped aperture wherein the second aperture is a circular-shaped aperture (Fig. 5; Col. 1, lines 55-65)
Regarding claim 15, Griew further discloses wherein the light emitting diode is a non-visible light emitting diode (Col. 9, lines 3-10).
Regarding claim 17, Griew further discloses wherein the receiver comprises a filter covering the second aperture where the filter is adapted to reduce radiation outside a range emitted by the light emitting diode (Col. 8, line 65 - Col. 9, line 2: “it is desirable that a filter be included in the receiver optical system, so that the receiver shall respond only to infra-red light, and to no other part of the light spectrum”).
Regarding claim 18, Griew further discloses wherein the emitter further comprises emitter control means adapted to modulate the clearance signal, preferably using an on-off keying modulation (“The or each transmitter may conveniently be a gallium arsenide infra-red emitter, provided with suitable lenses to direct an infra-red beam towards the firing point. It may be arranged that the transmitter transmits a modulated signal and the interlock circuit incorporates a demodulator which is responsive to only one or more fixed frequencies and only one type of modulation.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griew.
Regarding claim 16, Griew further discloses wherein that “it is desirable that a filter be included in the receiver optical system, so that the receiver shall respond only to infra-red light, and to no other part of the light spectrum” (Col. 8, line 65 - Col. 9, line 2), but does not disclose wherein the emitter hass the filter covering.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the emitter have the filter covering instead of the receiver, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griew in view of Diehl et al (US 4,470,817) [hereinafter Diehl].
Regarding claim 7, Griew does not expressly discloses wherein the emitter (300) comprises a plurality of switches where the encoded identifier can be manually introduced by a user. Diehl teaches that it is known in the art to provide a emitter 17 with a switch 48 (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Griew such that the emitter had a switch, in view of Diehl, to obtain the desired result of manually controlling the emitter. 
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.